DETAILED ACTION
1.	This is a final action on the merits of application 16962298.
2.	Claims 1, 3-18 are pending claim 2 is canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 12 is/are rejected under 35 U.S.C. 102a as being anticipated by Hopkins US 5299964.
4.	Regarding claim 12, Hopkins shows a float assembly configured to float on water, comprising: a normal float 30 & 32; a rotation center float 31; and a facilitation mechanism 35 provided between the normal float and the rotation center float so that the normal float rotates around the rotation center float (col 2, line 61 to col 3 line 14). 
Response to Arguments
5.	Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Regarding claim 12,  explicitly stated in column 12, lines 24-29 and illustrated in figures 7-10, the facilitation mechanism of Hopkins (linkage 35) allows the rafts 31 to rotate relative to central raft 30 about roll axis R.  Therefore the rafts 31 pivot independently of raft 30 at least about the roll axis R, in that they roll relative to raft 30 and roll rotation of raft 30 does not cause roll rotation of rafts 31, and vice versa.
Allowable Subject Matter

7.	Claims 1, 3-11 and 18 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617